                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

WILLIAM GHOLSON,                                   )
                                                   )
               Movant,                             )
                                                   )
         v.                                        )      No. 4:15-CV-1478-AGF
                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
               Respondent.                         )

                              MEMORANDUM AND ORDER

       This closed case is before the Court on movant William Gholson’s motion to reinstate his

amended motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255. For the

following reasons, movant’s motion will be denied.

                                         Background

       On October 7, 2011, movant pled guilty to one count of conspiracy to distribute and

possess with the intent to distribute more than five kilograms of cocaine and fifty grams of

cocaine base, and three counts of distribution of more than five grams of cocaine base. See

United States v. Gholson (“Gholson I”), Case No. 4:10-CR-618-AGF-3 at ECF No. 559. On

March 5, 2012, the Court sentenced movant to 204 months’ imprisonment and five years of

supervised release. Movant was sentenced as a career offender under § 4B1.1 of the United

States Sentencing Guidelines (the “Guidelines”).

       On December 3, 2014, in Gholson I, counsel filed a motion for retroactive application of

amendment 782 of the Guidelines. The probation office filed a report stating that movant was

sentenced as a career offender under the Guidelines, and thus not eligible for a reduction in his

sentence based on amendment 782. Following the filing of this probation report, defense counsel
filed a motion to withdraw his previously filed motion, which the Court granted. See Gholson I,

ECF No. 867.

       On August 10, 2017, in Gholson I, movant filed another pro se motion for retroactive

application of amendment 782 of the Guidelines. See Gholson I, ECF No. 948. The Court

denied movant’s pro se motion because, again, movant’s offense level was determined based on

his career offender status under § 4B1.1. See Gholson at ECF No. 951. Additionally, the Court

stated that movant’s sentence of 204 months’ imprisonment resulted from a downward variance

below the Guideline range. “This sentence is below the Guideline range under the amended

Guidelines. Pursuant to U.S.S.G. § 1B1.10(b)(C)(A), a Court may not reduce a defendant’s term

of imprisonment to a term that is less than the minimum of the Amended Guideline range.” Id.

       On September 25, 2015, movant filed a pro se motion to vacate, set aside, or correct his

sentence under 28 U.S.C. § 2255 based on Johnson v. United States, 135 S. Ct. 2551 (2015).

The Court opened the instant case, Gholson v. United States, 4:15-CV-1478-AGF (“Gholson

II”), and appointed the Federal Public Defender to represent movant. On March 21, 2016,

counsel filed an amended motion to vacate under § 2255. Counsel asserted that under Johnson

movant did not qualify as a career offender.

       Simultaneously, counsel filed a motion to stay Gholson II based on the Supreme Court’s

pending case Welch v. United States, which presented the question of whether Johnson applied

retroactively in a Guidelines context. The Court granted this stay. During the stay of the case

pending Welch, counsel file another motion to stay pending the Supreme Court’s decision in

Beckles v. United States, 137 S. Ct. 886 (2017), which the Court also granted. See ECF No. 19.

       On April 13, 2017, after Beckles was decided, movant’s counsel filed a motion to

voluntarily dismiss without prejudice Gholson II. See ECF No. 23. Movant, himself, filed a



                                               -2-
signed acknowledgement that he had authorized counsel to file the motion to voluntarily dismiss.

See id. On April 17, 2017, the Court granted movant’s motion and dismissed this case without

prejudice. 1

        On January 19, 2018, the Eighth Circuit Court of Appeals issued a Judgment in Gholson

II, denying movant’s petition for authorization to file a successive habeas application in the

district court.

                                           Discussion

        Now pending before the Court is movant’s pro se motion filed July 30, 2018 “for an

order reinstating the motion that was filed in this Court amended motion Title 18 U.S.C. § 2255

and the amended motion to correct sentence under 28 U.S.C. § 2255.” Movant is requesting the

Court to reopen this case that, on the advice of counsel, movant voluntarily dismissed under Rule

41(a) after the Supreme Court’s decision in Beckles. Movant states as follows:

        [I]n light of Johnson, his Sentence violates Due Process of Law. This Court
        should reinstate The Material that was Requested held in abeyance. This Court
        should Vacate his erroneous Career Offender Sentence and Re-Sentence him
        without The Career Offender Enhancement.

        First, this case was closed through movant’s voluntary dismissal without prejudice under

Federal Rule of Civil Procedure 41(a)(1)(A). A voluntary dismissal under Rule 41(a) normally

divests the Court of jurisdiction over the action. See, e.g., Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 378-82 (1994). Exceptions to this rule have been recognized for matter

arising under Federal Rules 11 and 60, however, neither rule is applicable here. See id.



1
       On June 14, 2018, movant filed another pro se motion to vacate, set aside, or correct
sentence pursuant to 28 U.S.C. § 2255. The Court opened another new case, and denied
movant’s motion as time barred. See Gholson v. United States, Case No. 4:18-CV-970-AGF
(E.D. Mo. filed Jun. 14, 2018) (“Gholson III”).


                                               -3-
       Even assuming the Court had jurisdiction to address the merits of movant’s motion, the

Court would deny the motion. In Beckles, the Supreme Court held that the residual clause in §

4B1.2(a) of the Guidelines is not subject to a void for vagueness challenge under the due process

clause. Based on Beckles, movant’s argument that his prior conviction for felonious restraint

was not a “crime of violence” and thus he did not qualify as a career offender under § 4B1.2(a) is

meritless. See Beckles, 137 S. Ct. at 895. Moreover, prior to filing the instant motion in this

case, the United States Court of Appeals for the Eighth Circuit denied movant’s petition to

authorize a successive habeas application in the district court.

       For these reasons, the Court will deny movant’s motion to reinstate his motion to vacate,

set aside, or correct his sentence pursuant to 28 U.S.C. § 2255 motion.

       Accordingly,

       IT IS HEREBY ORDERED that movant William Gholson’s motion for an order

reinstating his amended motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C.

§ 2255 is DENIED. [ECF No 28]

       Dated this 21st day of May, 2019.




                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE




                                                 -4-
